PAGE, Justice
(dissenting).
In this case, the court defers to the State’s concession on appeal that the district court committed an error that was plain when it failed to instruct the jury that the State was required to prove Watkins possessed subjective knowledge that his conduct violated the domestic abuse no contact order (DANCO). The court then goes on to conclude that a new trial is required because the alleged error affected Watkins’ substantial rights. I disagree with the conclusion that Watkins is entitled to a new trial. In my view, there was no error, much less plain error. The phrase “knowingly violates,” as used in Minn.Stat. § 629.75, subd. 2(d) (2012), does not require a defendant to subjectively know that his or her conduct violates a DANCO. Further, if it is assumed that there was plain error, that error did not affect Watkins’ substantial rights. Any such error did not affect Watkins’ substantial rights because, on the record before us, no reasonable jury could find that Watkins did not subjectively know that his conduct violated the DANCO. Finally, if it is assumed that there was error that was plain that affected Watkins’ substantial rights, this is not a case that requires the court to act to protect the fairness and integrity of the judicial proceeding. It is not such a case because the district court *32clearly and correctly explained to Watkins what his obligations under the DANCO were and therefore there is no need for us to act to ensure fairness and the integrity of the judicial proceeding.
I.
Although we have not previously addressed the question presented here with respect to a felony violation of the DAN-CO statute, we have addressed the question as it relates to a felony violation of the order for protection (OFP) statute, Minn. Stat. § 518B.01, subd. 14(d) (2012), which contains the same “knowingly violates” language. In State v. Colvin, the State alleged that the defendant entered the residence of his ex-wife in violation of a valid OFP. 645 N.W.2d 449, 451 (Minn.2002). We explained that, to prove the felony OFP violation, the State was required to prove beyond a reasonable doubt not only the “illegal entry,” but also that “a valid OFP existed, and [the] defendant knew of [the OFP].” Id. at 454 n. 1. Nothing in Colvin suggests that the State was required to prove that the defendant possessed a subjective knowledge that his conduct violated the OFP. Nor is there anything in Colvin or the facts of this case that suggests that the “knowingly violates” language in Minn.Stat. § 629.75, subd. 2(d), should have a different meaning than that same language in Minn.Stat. § 518B.01, subd. 14(d).1 Thus, in this case, the State was required to and did prove beyond a reasonable doubt that: (1) Watkins knew that the victim was the subject of the domestic assault charge, MinmStat. § 609.2242, subd. 4 (2012), against him; and that (2) the subject of the domestic assault charge was the subject of the corresponding DANCO. If the State had failed to prove those facts, there would have been no basis for issuing the DANCO against Watkins in the first place. After all, the State cannot successfully obtain a DANCO against a defendant charged with domestic assault unless the defendant assaulted another person. That person, the victim of the domestic assault charge, has to be the same person who is the subject of the DANCO and, in Watkins’ case, it was the same person — his girlfriend.
Our decision in Colvin is consistent with well-established law. In Bryan v. United States, the United States Supreme Court explained that “the term ‘knowingly1 does not necessarily have any reference to a culpable state of mind or to knowledge of the law.... ‘[T]he knowledge requisite to knowing violation of a statute is factual knowledge as distinguished from knowledge of the law.’ ” 524 U.S. 184, 192 n. 14, 118 S.Ct. 1939, 141 L.Ed.2d 197 (1998) (quoting Boyce Motor Lines, Inc. v. United States, 342 U.S. 337, 345, 72 S.Ct. 329, 96 L.Ed. 367 (1952) (Jackson, J., dissenting)); see also United States v. Int’l Minerals & Chem. Corp., 402 U.S. 558, 563, 91 S.Ct. 1697, 29 L.Ed.2d 178 (1971) (applying the “principle that ignorance of the law is no defense” to conclude that the term “knowingly violates” did not require proof of knowledge of the law in addition to the facts). Moreover, as Justice Gallagher’s concurrence in State v. Oman explained, the word “knowingly” does not require proof of actual subjective knowledge that the act was unlawful. 261 Minn. 10, 25, 110 N.W.2d 514, 524-25 (1961) (Gallagher, J., concurring specially). The defendant in Oman asserted several constitutional challenges to a statute that made it a crime to *33“sell ... any obscene or indecent book.” Id. at 12 n. 1, 110 N.W.2d at 517 n. 1 (majority opinion). After rejecting the defendant’s constitutional challenges, the court noted that while the case was on appeal the Legislature had amended the statute to read, “It is unlawful for a person knowingly to exhibit, [or] sell ... any obscene book.” Id. at 19-20, 110 N.W.2d at 521-22 (alteration in original) (emphasis added). Concluding that there was a need to discuss the newly added “knowingly” requirement, Justice Gallagher concurred specially. Id. at 22-24, 110 N.W.2d at 523-24. He explained that the “knowingly” requirement would be satisfied when “a jury could conclude under the record ... that a reasonably prudent person having opportunity to observe would have knowledge of the type of publications he was selling even though he expressly denied such knowledge.” Id. at 25, 110 N.W.2d at 525.
In light of our existing case law, I conclude that the phrase “knowingly violates” in Minn.Stat. § 629.75, subd. 2(d) (2012), does not require a defendant to possess subjective knowledge that his or her conduct violates the DANCO. Because subjective knowledge is not required to establish a DANCO violation, I further conclude that there was no error, much less plain error, here. Consequently, I would not defer to the State’s concession on appeal that the district court committed an error that was plain when it failed to instruct the jurors that the State was required to prove that Watkins possessed subjective knowledge that his conduct violated the DAN-CO.
II.
Even if I were to defer to the State’s concession, I would conclude that the error did not affect Watkins’ substantial rights because there would be no reasonable likelihood that giving the instruction would have had a significant effect on the verdict. An error affects a defendant’s substantial rights if the error was prejudicial and affected the outcome of the case. State v. Griller, 583 N.W.2d 736, 741 (Minn.1998). “An error in instructing the jury is prejudicial if there is a reasonable likelihood that giving the instruction in question had a significant effect on the jury verdict.” State v. Gomez, 721 N.W.2d 871, 880 (Minn.2006).
Watkins was charged with felony domestic assault for assaulting his victim, the woman with whom he lived. At his first appearance, the district court set bail and conditions of release, which included that Watkins have no contact with the victim. At a hearing immediately following his first appearance, as required by the DAN-CO statute, the district court issued, without objection, a DANCO under Minn.Stat. § 629.75 (2012). The DANCO required Watkins to “have no contact directly, indirectly or through others, in person, by telephone, in writing, electronically or by any other means” with the victim. The DANCO further contained a section captioned “WARNINGS TO DEFENDANT.” Those warnings included the following:
Compliance with this Order is a condition of your release and is in addition to any other conditions of release that may be imposed. Your release status may be revoked if you violate any aspect of this Order.
A violation of this order is a crime and may cause you to be arrested and subject to possible further criminal charges.
Before the DANCO hearing ended, the judge explained to Watkins that under the conditions of the DANCO Watkins must avoid “direct or indirect contact” with the victim, adding that it was Watkins’ obligation to stay away from her and “not have any contact” with her. The judge *34also made it clear that Watkins was to stay one mile away from the victim’s address. Watkins does not claim — nor can he — that the victim referred to by the judge in his explanation was anyone other than the alleged victim identified in the domestic assault charge — the woman with whom he had been living.
Given the clarity with which the DAN-CO was written, the judge’s unequivocal articulation of the DANCO conditions, and the nature of Watkins’ excuses, any reasonable jury would conclude that Watkins “knew” that he was not permitted to have any contact with the “victim” of his alleged felony domestic assault. Finally, there is nothing in the record suggesting that Watkins contacted the victim by mistake or accident, inadvertently, unintentionally, or against his will. On this record, whether viewed subjectively or objectively, there is no way to conclude that Watkins did not knowingly violate the DANCO. Therefore, even if there was error, Watkins’ substantial rights were not affected because there is no reasonable likelihood that the error affected the jury’s verdict.2 For the same reasons that any error did not affect Watkins’ substantial rights, the need to ensure fairness and the integrity of the judicial proceeding does not require that the error, if any, be addressed.
Because any error did not affect Watkins’ substantial rights, I would affirm his convictions. I therefore respectfully dissent.

. The court contends that my reliance on Col-vin is unavailing. It does so without any explanation as to why the words "knowingly violates” should have a different meaning in each statute. In the process, the court calls into question, if not overrules sub silentio, our holding in Colvin.


. The court suggests that a reasonable jury could conclude that Watkins did not know that he was not permitted to have contact with the victim because nothing in the court’s decision or the language of the DANCO explained how Watkins should respond to contact initiated by the victim. But the language of the DANCO is clear and certain, requiring Watkins to have "no contact with the victim.” (Emphasis added.) The court evidently reads "no contact” to mean some contact. The court’s statement makes one wonder what part of "no” does the court not understand.